Exhibit 10.2

ARUBA DISTRIBUTOR AGREEMENT (STOCKING)

Contract Number: CONTRACT_CONTRACTNUMBER

This Distributor Agreement (the “Agreement”) is effective as of the date signed
by the last signatory hereof (“Effective Date”) by and between Aruba Networks,
Inc., a Delaware corporation having its principal place of business at 1344
Crossman Avenue, Sunnyvale, California 94089 U.S.A. (“Aruba”), and SYNNEX
Corporation, a Delaware corporation having its principal place of business
at44201 Nobel Drive, Fremont, CA 94538, United States (“Distributor”) (each, a
“Party”, collectively, the “Parties”). The Parties hereby agree as follows:

1. DEFINITIONS

“Aruba Authorized Partner” is a Value Added Reseller who has met the
requirements of the Aruba Partner Program and signed a valid partner Agreement
with Aruba.

“Annual Purchase Target” means the amount, in U.S. Dollars, of Product which
Distributor and Aruba mutually agree and forecast annually that Distributor will
purchase from Aruba each year.

“Aruba Support Services” means the services and maintenance of Products offered
by Aruba from time to time hereunder, as more particularly described on the
Aruba Partner Web Site at https://partners.arubanetworks.com/ and in Exhibit A
hereto.

“Documentation” means the literature, including the End User License Agreement,
provided by Aruba with the Products, whether in hard copy or electronic form.

“End User” means a person or entity that purchases a product or products from
Distributor or Resellers solely for internal use rather than distribution or
resale.

“End User License Agreement” means Aruba’s license agreement provided by Aruba
that must be assented to by the End User in order to use the Products.

“Hardware” means the physical hardware components of the Product.

“Non-Standard Pricing” means any discount to the Distributor on the Price List
beyond those specified in Exhibit A hereto attached.

“Price List” means the then-current published list price referenced in Exhibit A
hereto for the Territory for the Product(s),

“Products” means the Aruba products set forth on the then-current Price List for
the Territory (excluding Aruba’s Wireless Mesh products), which may be amended
by Aruba from time to time. A separate written authorization from Aruba is
required before Partner will be permitted to include Aruba’s Wireless Mesh
products within the definition of Products.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  1



--------------------------------------------------------------------------------

“Purchase Order” shall mean the written, including facsimile, or electronic form
of purchase order pursuant to which Distributor shall request the purchase of
Products. Aruba agrees that Distributor may for purposes of administrative
convenience use Distributor’s standard form of purchase order, provided, however
that any pre-printed or written terms and conditions (other than the Product,
Product quantity, requested ship date and shipping location) shall have no
effect whatsoever.

“Reseller” means a person or entity that purchases a Product or Products from an
authorized Distributor, primarily to resell to End Users, but also to providers
of managed services based on Aruba equipment and software.

“Software” means the software components of the Product.

“Specifications” shall mean with respect to each Product, Aruba’s functional
specifications contained in each Product’s published Documentation, as such
specifications may be modified by Aruba from time to time.

“Territory” shall mean the geographic area set forth in Exhibit A.

2. TERM and TERMINATION

2.1 Term. Unless terminated earlier as provided herein, this Agreement shall be
for an initial term of one (1) year from the Effective Date (“Initial Term”).
The Agreement shall automatically renew for successive one (1) year terms (each,
a “Renewal Term”) unless a Party provides written notice that it elects to not
renew this Agreement at least ninety (90) days prior to the end of the term then
in effect.

2.2 Termination for Cause. Either Party may terminate this Agreement for cause
if the other Party materially breaches this Agreement and fails to cure such
breach within thirty (30) days of written notice of such breach from the other
party. Either Party may immediately terminate this Agreement for cause, and
Aruba may immediately suspend all shipments to Distributor if (a) the other
Party becomes the subject of a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors; or (b) the other Party becomes the subject of an
involuntary petition in bankruptcy or any involuntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors, if such petition or proceeding is not dismissed within sixty
(60) days of filing; or (c) the happening in relation to that Party of an event
analogous to any of the above in any jurisdiction in which it is incorporated or
resident or in which it carries on business or has assets. Aruba may terminate
this Agreement immediately (a) if Distributor is acquired by or merges with a
third party or there is a change in control of Distributor, or (b) upon failure
to cure, within ten (10) days of written notice, of any failure by Distributor
to pay any amount when due hereunder.

2.3 Termination for Convenience. Either party may terminate this Agreement at
any time without cause upon sixty (60) days written notice.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  2



--------------------------------------------------------------------------------

2.4 Effect of Termination or Expiration. Upon termination or expiration of this
Agreement: (a) all licenses and rights granted to the parties shall immediately
terminate; (b) Distributor may no longer represent itself as an Aruba
Distributor or reseller; and (c) each party shall immediately return to the
other party all of such other party’s Confidential Information (as defined
below) and shall cease to use all such Confidential Information for any purpose,
including but not limited to Distributor providing service or support to
Resellers and (d) Distributor shall immediately provide Aruba with a list of all
Resellers with whom Distributor is under contract to provide support services
related to the Aruba Products, provided, however, that the foregoing shall not
apply if the support services are limited to ArubaCare offerings. The parties
agree that Aruba shall have the right to contact said Resellers to advise them
that the Agreement has terminated or expired and to offer to provide them with
service or support either directly or through another Distributor. Neither party
shall incur any liability whatsoever to the other party for any damage, loss or
expense of any kind suffered or incurred by such other party arising from or
incident to any termination or expiration of this Agreement which complies with
the terms of this Agreement.

2.5 Return of Inventory. Upon termination, non-renewal or other expiration of
this Agreement for any reason, Distributor shall have the right to return any
and all Products which remain unsold in Distributor’s inventory to Aruba and
Aruba shall repurchase from Distributor all such Products at the invoice price
paid by Distributor for such Products. In the event of a material breach, the
breaching party shall pay the freight for any such repurchases; in all other
events, the terminating party shall pay the freight charges for any such
repurchases. In addition, Aruba shall immediately convert any outstanding
credits granted or credit memos issued by Aruba to Distributor and any other
amounts that can be offset by Distributor into cash and shall pay such cash to
Distributor within [***] ([***]) days after the termination date after first
applying all credits granted to any/all outstanding open invoices agreed to by
the both parties. In the event Distributor terminates the Agreement pursuant to
Section 2.2(a), (b) or (c), Distributor, in its sole and exclusive discretion,
may return all current Products held in inventory in exchange for credit against
any amounts owed by Distributor to Aruba.

3. APPOINTMENT

3.1 Distributor Appointment. Subject to Distributor’s compliance with all of the
terms of this Agreement, Aruba grants Distributor the non-exclusive,
non-transferable right, during the term of this Agreement, to distribute the
Products only (a) exactly as packaged and provided by Aruba and (b) to Resellers
that take delivery in and have a principle place of business located in the
Territory. Nothing in this Agreement shall be construed as limiting in any
manner Aruba’s marketing or distribution activities or its appointment of other
dealers, resellers, distributors, licensees or agents. A separate written
authorization from Aruba is required before Partner will be permitted distribute
Aruba’s Wireless Mesh products.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  3



--------------------------------------------------------------------------------

3.2 Relationship. Distributor is an independent contractor of Aruba under this
Agreement. All financial obligations associated with Distributor’s business are
the responsibility of Distributor. All sales and other agreements between
Distributor and Resellers are Distributor’s exclusive responsibility.
Distributor will be solely responsible for, and will indemnify to hold Aruba
free and harmless from, any and all claims, damages or lawsuits arising out of
the acts, omissions, failure to act or misrepresentations of Distributor, and/or
its employees, officers, directors or agents.

3.3 Duties of Distributor. Distributor certifies that it is purchasing the
Hardware with the accompanying Software for resale and, in the case of the
Software, sublicensing, to resellers within the Territory. Distributor will:

 

  a. provide (i) point of sale (POS) information on a daily basis on all Aruba
products sold with Reseller, End User, pricing, shipping, SKU, quantity, order
number, and promotion/non-standard pricing information in the exact format
reasonably provided by Aruba; (ii) a daily inventory report listing the quantity
of each Product (based on individual SKU) held in the Distributor’s inventory;
(iii) daily back order information report listing the quantity of each Product
(based on individual SKU); (iv) daily in-transit report listing the quantity of
each Product (based on individual SKU); and (v) a daily list of all open orders
with SKUs Reseller, End User, pricing, shipping and promotion/non-standard
pricing information.;

 

  b. provide Aruba with copies of Purchase Orders for Aruba equipment from
Resellers and from End-Users on request;

 

  c. market and distribute Products only to Resellers and only in the Territory,
however if the Territory includes all or part of the European Union (EU), then
Distributor may distribute to Resellers outside the Territory who

 

  i. are located and take delivery within the EU,

 

  ii. are not solicited by Distributor, and

 

  iii. approach Distributor in the Territory on their own initiative;

 

  d. engage in advertising and/or sales promotion activities only in the
Territory, designate the Products by their correct name and identify them as the
Products of Aruba being marketed by Distributor as an independent agent;

 

  e. recruit Resellers that are willing to become Aruba Authorized Partners only
in the Territory and in accordance with the requirements of current Aruba
Partner Program as updated by Aruba from time to time;

 

  f. undertake not to provide Aruba Products to any existing Aruba Authorized
Partners that are aligned with another Aruba Distributor, except where

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  4



--------------------------------------------------------------------------------

  i. the Aruba Authorized Partner approaches the Distributor on their own
initiative, and

 

  ii. Aruba agrees in writing that Distributor may provide that Aruba Authorized
Partner with Aruba Products;

 

  g. assign a full-time resource dedicated solely to Aruba to manage
Distributor’s Aruba business, Aruba Authorized Partners and be the day to day
liaison with Aruba.

 

  h. provide Aruba Authorized Partners with regular sales training, assistance
in business planning;

 

  i. adhere to Aruba guidelines in terms of price support and deal registration
in accordance with the requirements of the current Aruba Partner Program;

 

  j. to use the price list appropriate to the Territory as the basis for resale;

 

  k. have on staff appropriately skilled technical personnel trained on Aruba in
accordance with the requirements outlined in Exhibit A;

 

  l. maintain places of business as necessary to provide good customer service
and marketing coverage in the Territory, and maintain a qualified sales
organization which will call on Resellers and qualified potential Resellers in
the Territory;

 

  m. not engage in any deceptive, misleading, illegal or unethical business
practice;

 

  n. distribute the Software for use solely in conjunction with and as embedded
in the Products and solely in accordance with the then-current End User License
Agreement, and to provide documentary or any such other support as reasonably
requested to assist Aruba’s efforts to enforce the terms of such End User
License Agreement;

 

  o. to the extent applicable, offer Aruba Support Services only in accordance
with the terms, conditions, requirements and limitations set forth in the
ArubaCare Agreements referenced in Exhibit A, as amended by Aruba from time to
time upon notice to Distributor;

 

  p. promptly pass on to Aruba any reported Product suggestions and defects of
which Distributor has written notice (including safety problems) and Distributor
acknowledges and agrees that Aruba has an irrevocable, royalty-free right to
fully exploit any such information, including, without limitation, modifying
Products to address such issues); comply with the U.S. Foreign Corrupt Practices
Act and all applicable export laws, restrictions, and regulations of any United
States or foreign agency or authority; and obtain and bear all expenses relating
to any necessary licenses and/or exemptions with respect to the export from the
U.S. of the Products to any location in compliance with all applicable laws and
regulations prior to delivery thereof by Aruba; Aruba will provide Distributor
with required documents and reasonable assistance with respect to export
compliance;

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  5



--------------------------------------------------------------------------------

  q. comply with all laws and obtain any necessary registrations, permits, and
approvals required in (or to import the Products into) the Territory; and

 

  r. promptly notify Aruba in writing of any known or suspected infringement or
misappropriation of Aruba’s proprietary rights of which Distributor has written
notice.

 

3.4 Aruba grants no rights or licenses other than those licenses expressly and
unambiguously granted herein.

4. CONFIDENTIALTY

Each party will disclose proprietary and confidential information to the other,
including without limitation code, inventions, algorithms, know-how, ideas, and
all business, technical and financial information (“Confidential Information”).
Except as expressly and unambiguously allowed herein, the receiving party will
hold in confidence and not use or disclose any of the other party’s Confidential
Information to any third parties other than the receiving party’s employees,
agents and consultants who have a strict need to know such information and who
are bound by confidentiality obligations that are at least as protective of the
Confidential Information as this Section 4. The receiving party will not use any
of the disclosing party’s Confidential Information for any purpose other than in
the performance of this Agreement. The parties’ nondisclosure obligations will
not apply to information that (i) is generally available to the public, other
than through breach of this Agreement or (ii) was in the possession of, or was
known by, the receiving party prior to its receipt from the disclosing party,
without an obligation to maintain its confidentiality or (iii) is obtained by
the receiving party from a third party, without an obligation to keep such
information confidential or (iv) is required to be disclosed by a government or
court order, provided, however, that to the extent that such disclosure is
required by valid government or court order that, to the extent legally
permissible, the receiving party first give notice to the disclosing party and
in order to allow the disclosing party an opportunity to obtain a protective
order requiring that the Confidential Information so disclosed be used only for
the purposes for which the order was issued. Because of the unique and
proprietary nature of the Confidential Information, it is understood and agreed
that any remedy at law for a breach of any obligations under this Section 4 may
be inadequate and that such breach may cause irreparable harm to the disclosing
party; therefore the disclosing party will be entitled to seek immediate
injunctive relief in addition to any other remedies.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  6



--------------------------------------------------------------------------------

5. PURCHASE OF PRODUCT BY DISTRIBUTOR: PRICING AND PAYMENTS

5.1 Purchase Orders. Distributor shall submit to Aruba Purchase Orders with a
minimum thirty (30) day lead times prior to the requested delivery date. Each
Purchase Order shall include Product Model Number, quantity, unit and/or
extended price in U.S. Dollars, payment terms (as set forth in section 5.7,
below), requested ship date (after lead time) and shipment method, including
carrier, delivery schedule and destination. Aruba will accept or reject each
Purchase Order in writing or electronically within five (5) US business days and
a failure to accept or reject will be deemed an acceptance. If Aruba rejects a
Purchase Order, the Parties may negotiate in good faith regarding possible
changes in such Purchase Order which would make such Purchase Order mutually
acceptable.

5.2 Pricing

A. Standard Pricing. For Products acquired under this Agreement, Distributor
shall pay to Aruba the price set forth on the Price List minus the discount set
forth in Exhibit A. Such prices do not include any additional charges for
shipment, which shall be paid by Distributor. Distributor shall reimburse Aruba
for any such charges paid by Aruba within thirty (30) days of invoice thereof.
Distributor is free to set the prices at which it sells the Products without
consultation with Aruba.

B. Rebate for Non Standard Pricing (NSP). Aruba will rebate to Distributor
additional discounts for products sold at Non Standard Pricing (NSP) provided
(i) the required Point of Sale (POS) information is delivered to Aruba provided
as specified in Section 3.3 (c) and (ii) the additional discount is agreed and
approved in advance with Aruba and validated with both an NSP Reference and Deal
Registration reference numbers provided by Aruba.

5.3 Annual Purchase Target. If Distributor fails to meet its annually-agreed
Annual Purchase Target, Aruba may, in its sole discretion, change the level of
discount that the Distributor is receiving and to amend Exhibit A to reflect
such change in discount. The Annual Purchase Target for the initial year is set
forth on Exhibit A. In no event will Distributor be responsible to pay any
amounts to Aruba as the result of any failure to meet the Annual Purchase
Target.

5.4 Price Changes. The Price List for the Products is subject to change by Aruba
from time to time upon notice to Distributor.

5.4.1 Price Increases. Aruba shall endeavor to provide thirty (30) days prior
notice via its partner website or otherwise of price increases. Price changes
will apply to Products that are ordered by Distributor on or after the effective
date of the change.

5.4.2 Price Decreases. Aruba shall have the right, in its sole and exclusive
discretion, from time to time or at any time to decrease its list price for the
Products with thirty (30) days prior written notice to Distributor. In the event
of such price decrease, Aruba shall promptly grant Distributor a corresponding
price decrease and issue a credit memo for (a) any affected Products ordered or
purchased by Distributor, which have not been shipped or delivered to
Distributor or which are in transit, and (b) all Products that have been held in
inventory for six (6) months or less by Distributor on the date of such price
reduction.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  7



--------------------------------------------------------------------------------

5.5 Changes in Products. Aruba may change the functionality or features of, or
discontinue the manufacture, license or sale of any Products provided hereunder.
Distributor understands and agrees that Aruba cannot and does not make any
warranty in regards to advance notice of any such changes in Products.

5.6 Change Order.

5.6.1 Reschedule. Distributor shall have the right to reschedule up to [***]
percent ([***]%) of an accepted Purchase Order for no more than thirty (30) days
from the scheduled shipping date for such accepted Purchase Order if Distributor
provides written notice to Aruba at least fifteen (15) business days prior to
the original scheduled shipping date; provided that each Purchase Order may only
be rescheduled once. Distributor shall have no right to return or exchange any
portion of shipped orders, other than the standard warranty discussed in
Section 6 below. If rescheduling occurs within fifteen (15) days of the
scheduled shipping date, Aruba may charge a [***] percent ([***]%) rescheduling
fee.

5.6.2 Cancellation. Distributor shall have the right to cancel an accepted
Purchase Order or any portion thereof any time prior to the scheduled shipment
date. If the accepted Purchase Order is cancelled within [***] ([***]) days of
the scheduled ship date, Aruba may charge a [***] percent ([***]%) cancellation
fee which will be passed through to Distributor’s customers.

Distributor shall have no right to cancel shipped Orders.

5.7 Payment Terms. Distributor shall pay each invoice within [***] ([***]) days
of the date of such invoice. All payments shall be made in the United States in
U.S. dollars. If the Products are delivered in installments, Distributor shall
be invoiced for each installment. Each shipment shall be treated as a separate
transaction, but in the event of any failure of Distributor to make payment as
provided above, Aruba may decline to make further shipments without in any way
affecting its rights hereunder.

5.7.1 Credits, Credit Memos and Offsets. Any credits granted or credit memos
issued pursuant to this Agreement may be convertible into cash by providing the
indebted party thirty (30) days prior written notice of request for conversion,
as long as there are no other outstanding invoices due to Aruba by Distributor.
Distributor may offset amounts due to Aruba for Product purchases with any
credits granted or credit memos issued to Distributor, or any other current
amounts owed by Aruba to Distributor.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  8



--------------------------------------------------------------------------------

5.8 Delivery, Freight Charges, Risk of Loss. In its acceptance of Purchase
Orders, Aruba shall notify Distributor of Aruba’s targeted shipment dates for
the Products. Aruba shall provide the Products FOB Origin, Aruba’s designated
facility provided that such facility is within the contiguous United States.
(Incoterms 2000), freight charges to be paid by Distributor. Title to Hardware
and all risk of loss shall pass to Distributor upon tender of shipment. Unless
otherwise specified on the Purchase Order, delivery shall be made to
Distributor’s address specified on the first page of this Agreement. Distributor
shall notify Aruba of its preferred forwarders, brokers, transportation
suppliers and insurance carriers and Aruba shall use such preferred entities in
accordance with Distributor’s instructions. Notwithstanding the foregoing, in
the absence of specific instructions from Distributor, Aruba shall select the
carrier and arrange for in-transit insurance, all at Distributor’s expense.
Title to Software shall at all times remain solely with Aruba.

5.9 Taxes. All amounts payable to Aruba hereunder this Agreement do not include
any taxes, levies, or similar governmental charges, however designated, or any
related penalties, including those now in force or enacted in the future
(“Taxes”). Distributor shall be responsible for all such Taxes excluding Taxes
due on Aruba’s net income, unless Distributor provides Aruba with a tax-exempt
certificate.

5.10 Stock Rotation. Distributor may return overstocked Products to Aruba for a
full credit of the price paid for such Products, provided that (i) the Products
are in Distributor’s inventory and are new, unused and in their original, sealed
condition; (ii) Distributor submits to Aruba its notice to return Product (“RMA
Request”) within the ten (10) day period following each calendar quarters
(ending March 31st, June 30th, September 30th and December 31st); (iii) such
credit does not to exceed [***] percent ([***]%) of the net shipments to
Distributor during the [***] ([***]) calendar quarter immediately preceding the
date of Distributor’s RMA Requests and are Products which have not appeared on a
POS report provided by Distributor or were drop shipped to the End User by
Aruba. Consequently, returned product shall not be returned from End User’s
inventory. Aruba shall credit Distributor s account in the amount of the
purchase price of the Products. Distributor may apply such credit to any Aruba
invoice. Distributor shall pay for freight charges under this section.

5.11 Packaging. Aruba shall package the Products in Aruba’s customary manner but
shall use commercially reasonable efforts to provide special packaging at
Distributor’s written request and expense and in accordance with the following
minimum requirements:

 

5.11.1 The Products shall be shipped on reusable pallets and shall not be slip
sheeted.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  9



--------------------------------------------------------------------------------

5.11.2 Each unit of Product shall be marked with a UPC bar code. If any unit of
Product is not marked with a UPC bar code, then Distributor will, at its option,
either return the Product to Aruba at Aruba’s expense, or charge Aruba [***]
($[***]) per Product unit.

5.11.3 If serialized, the serial numbers shall be conspicuously labeled on the
outside of the box in both readable and bar code format.

6. LIMITED WARRANTY; DISCLAIMER

6.1 Limited Warranty. Aruba warrants only to End Users that the Hardware portion
of Products will substantially conform to the Specifications for a period of
[***] ([***]) months from the date of shipment to Distributor and that the
Software portions will substantially conform to the Specifications for a period
of [***] ([***]) days from the date of shipment to Distributor. In the event of
a breach of this warranty, Distributor’s sole and exclusive remedy, and Aruba’s
sole and exclusive liability, shall be for Aruba to use its commercially
reasonable efforts to correct or repair the Products or to replace the Products
that cause breach of this warranty. If Aruba cannot, or determines that it is
not practical to, repair or replace the returned Product, then the sole and
exclusive remedy and the limit of Aruba’s obligation shall be to refund the
amount received price by Aruba from Distributor for such Products.

6.2 Warranty; Exclusions. The warranties do not extend to any defect which is
caused by a Product being modified or altered, or not being maintained to
Aruba’s reasonable maintenance recommendations, or being operated in a manner
other than a manner in which it was intended to be operated or being treated
with abuse, negligence or other improper treatment (including, without
limitation, use outside any recommended environment set out in the
Specification) or being repaired or modified by anyone other than Aruba or an
Aruba authorized company. Distributor is fully responsible for the satisfaction
of its End Users and will be responsible for all claims, damages, settlements,
expenses and attorneys’ fees incurred by Aruba with respect to Distributor’s
Resellers or their claims beyond Aruba’s above warranty obligation to
Distributor. It is a condition of this Agreement that Aruba is entitled to
supply the Products to Distributor and License the Software to End Users in
accordance with this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  10



--------------------------------------------------------------------------------

6.3 Warranty Returns. Distributor will handle and be responsible for all
warranty returns from its Resellers or End Users. All Products must be returned
to Aruba in accordance with Aruba’s then-currently notified Return Material
Authorization (RMA) procedure. Products obtained from Aruba that do not comply
with the warranty and are returned (by Distributor only) to Aruba during the
warranty period will be repaired or replaced at Aruba’s option, provided
Distributor bears the cost of freight, insurance, duties and import and export
fees to the point of repair or return. If the returned Products are covered by
the above warranty, Aruba will bear the cost of freight, insurance, duties and
import and export fees for return of goods to Distributor. For the first thirty
(30) days after shipment, Aruba will replace any non-compliant Product with a
new Product within one business day of notice via the RMA procedure. Resellers
(or their End Users) may purchase an extension of this next business day
protection through a separate support and service agreement. In the absence of
such a support and service agreement, for thirty or more days after shipment but
within the twelve month warranty period, Aruba will replace or repair any
non-compliant Product and return in operable condition to Distributor within
forty-five (45) days of notice and receipt of the non-compliant Product via our
RMA procedure. Access to Aruba’s Technical Assistance Center (“TAC”) for any and
all questions, consultation, deployment assistance, or problem reports shall be
provided only pursuant to a separate service and support agreement.

6.4 Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES AND OTHER TERMS AND
CONDITIONS SET OUT IN THIS AGREEMENT , ALL PRODUCTS AND SERVICES ARE PROVIDED TO
DISTRIBUTOR ON AN “AS IS” BASIS WITHOUT ANY WARRANTY WHATSOEVER, AND ARUBA AND
ITS LICENSORS AND SUPPLIERS EXPRESSLY DISCLAIM ALL OTHER WARRANTIES, TERMS AND
CONDITIONS, EXPRESS, IMPLIED AND STATUTORY, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF QUALITY AND FITNESS FOR A PARTICULAR PURPOSE. ARUBA ALSO
MAKES NO WARRANTY REGARDING NONINTERRUPTION OF USE OR FREEDOM FROM BUGS.

7. MARKETING

7.1 Marketing. Aruba will use commercially reasonable efforts to keep
Distributor informed of marketing products and technical information in
sufficient and accurate detail to enable Distributor to properly promote the
Products. Aruba may, in its discretion, convey to Distributor information on
sales prospects and inquiries that Aruba has received with respect to the
Territory. In order to assist Distributor in its marketing and resale efforts
with respect to the Products, Aruba agrees to provide to Distributor product or
technical consultation with the date, location and fees for such consultation to
be agreed to by the Parties. Distributor and Aruba shall each bear their own
transportation and living expenses for the consultation services. Distributor
agrees to have the number of knowledgeable sales and marketing persons specified
in Exhibit A

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  11



--------------------------------------------------------------------------------

7.2 [Reserved]

7.3 Publicity – End User Installations. Distributor and Aruba agree that
promotion of End User projects is in their mutual best interests. Therefore both
Parties will cooperate in developing promotional material, including but not
limited to, press releases, white papers, technical papers and journal
submissions. Distributor will use all commercially reasonable efforts to secure
End User approval to use its name and project details in these public documents
and disclosures.

7.4 Product Publicity. Distributor will use its resources to promote Products in
the Territory. This may include, but is not limited to: press releases
concerning products, liaison with local trade press, and trade show
representation and advertising. Each party will have the right to review and
approve or reject the content of any press release, advertising or collateral
relating to the Products or in any way arising out of this Agreement prior to
its issuance. Distributor will keep Aruba informed of any activities it conducts
as defined in this Section. Each party agrees that when using the other party’s
name, logo(s) or Product names, it will comply with all such other party’s
trademark usage guidelines in effect at the time. With Distributor’s prior
written authorization, Distributor shall have the right to publicly identify
Distributor as a distributor of the Products and to include Distributor’s name,
logo and other relevant information in marketing and website collateral.

8. LIMITATION OF LIABILITY

8.1 NEITHER PARTY LIMITS OR EXCLUDES ANY LIABILITY FOR DEATH OR PERSONAL INJURY
CAUSED BY NEGLIGENCE, OR FOR FRAUDULENT MISREPRESENTATION.

8.2 SUBJECT TO SECTION 8.1, AND EXCEPT FOR A PARTY’S BREACH OF CONFIDENTIALITY
UNDER SECTION 4, AND A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10,
NEITHER PARTY NOR ARUBA’S LICENSORS NOR ARUBA’S SUPPLIERS WILL BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR AMOUNTS THAT IN THE
AGGREGATE ARE IN EXCESS OF TWO TIMES THE AMOUNTS PAID TO ARUBA HEREUNDER DURING
THE TWELVE-MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION FIRST AROSE.

8.3 SUBJECT TO SECTION 8.1 AND EXCEPT FOR EITHER PARTY’S OBLIGATIONS UNDER
SECTION 4, NEITHER DISTRIBUTOR NOR ARUBA NOR THEIR LICENSORS NOR SUPPLIERS WILL
BE LIABLE TO THE OTHER PARTYWITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT
UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE
THEORY FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR
LOST DATA OR FOR LOSS OR CORRUPTION OF DATA OR INTERRUPTION OF USE.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  12



--------------------------------------------------------------------------------

9. INTELLECTUAL PROPERTY RIGHTS

Aruba and/or its suppliers have and retain all right, title and interest in and
to the Software portion of the Products and in and to all intellectual property
rights relating to the Products (including, without limitation, copyright,
database rights, design rights and any trademark, service mark or trade name
rights associated therewith), as well as to all copies and derivative works
thereof. Distributor will not delete or in any manner alter any proprietary
notices of Aruba and its suppliers and licensors appearing on or in the
Product(s) or Software. Distributor will not (and will not grant permission to
anyone to) (i) disassemble, decompile, alter or reverse engineer the Products or
otherwise attempt to derive the source code, structure, algorithms or ideas
underlying the Products (except to the extent the provisions of this clause
(i) are expressly prohibited by applicable law), (ii) rent, lease or otherwise
provide temporary access to a Product, (iii) copy or modify the Products.

Any attempt by Distributor to (or to grant permission to others to) register as
its own, or adopt, use or attempt to register any trademark or service that is
confusingly similar to Aruba’s trade names, trademarks or service marks will
entitle Aruba to terminate this Agreement.

10. INDEMNIFICATION

10.1 Aruba shall defend Distributor and its officers, directors, agents and
employees (“Indemnified Party”) against claims brought against them by a third
party to the extent such claims arise from (i) infringement by the Product of
any United States or Canadian copyright or patent issued in the Territory as of
the date of delivery of the applicable Product and (ii) the design of the
Product by Aruba , and pay all costs, damages and expenses (including reasonable
legal fees) finally awarded against an Indemnified Party by a court of competent
jurisdiction or an arbitrator pursuant to Section 11, or as agreed to in a
written settlement agreement signed by Aruba; provided that: (1) such
Indemnified Party notifies Aruba in writing of any and all threats, claims and
proceedings related thereto promptly upon first learning of any such threats or
claims, so as not to prejudice Aruba; (2) Aruba is given the opportunity to
assume sole control over the defense and all negotiations for a settlement or
compromise; and (3) such Indemnified Party provides Aruba, at Aruba’s request,
with the assistance and information necessary to perform Aruba’s obligations
under this Section. Aruba will not be responsible for any settlement it does not
approve in writing. The foregoing obligation of Aruba does not apply with
respect to Product or portions or components thereof (i) that are made in whole
or in part in accordance with Distributor specifications, (ii) that are modified
by Distributor (or under Distributor’s direction) after shipment by Aruba, to
the extent the alleged infringement relates to such modification, (iii) that are
combined by Distributor with other products, processes or materials to the
extent the alleged infringement relates to such combination, (iv) where
Distributor continues allegedly infringing activity after being notified thereof
or after being informed of modifications that would have avoided the alleged
infringement, (v) to the extent Distributor’s use of the Product is incident to
an infringement not resulting primarily from the Product or (vi) to the extent
Distributor’s use is not strictly in accordance with this Agreement and all
applicable licenses and documentation. Notwithstanding the foregoing, Aruba may
not settle any claim that affects Distributor’s rights or interests without
Distributor’s prior written consent.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  13



--------------------------------------------------------------------------------

10.2 Distributor Indemnification. Distributor shall indemnify Aruba and its
officers, directors, agents, and employees from all damages, settlements,
attorneys’ fees and expenses related to a claim of infringement or
misappropriation to the extent such claim arises from a Product or portion or
component(s) thereof (i) that are not supplied, developed by, or approved for
use by Aruba, (ii) that are made in whole or in part in accordance with
Distributor specifications, (iii) that are modified by Distributor or under
Distributor’s direction after shipment by Aruba, to the extent the alleged
infringement relates to such modification, (iv) that are combined by Distributor
with other products, processes or materials to the extent the alleged
infringement relates to such combination, (v) where Distributor continues
allegedly infringing activity after being notified thereof or after being
informed of modifications to the extent compliance with such notification would
have avoided the alleged infringement, (vi) to the extent Distributor’s use of
the Product is incident to an infringement not resulting primarily from the
Product or (viii) to the extent Distributor’s use of a Product is not strictly
in accordance with this Agreement and all applicable licenses and documentation.

10.3 Alternatives. In the event that Aruba reasonably believes that the use of
the Products may be enjoined or otherwise infringe third party rights, Aruba
shall use reasonable efforts to procure on reasonable terms the right to
continue using the Products, or to replace or modify the Products so that they
are outside the scope of the injunction or infringement. If neither of those
actions is reasonably feasible despite of Aruba’s reasonable efforts, Aruba
shall refund to Distributor the unamortized portion of the purchase price or
license fee actually paid by Distributor for such Products (as amortized on a
straight line basis over five years from the date of shipment of such Product).
The foregoing states the parties’ entire rights and liabilities with respect to
infringement of third party intellectual property rights.

Distributor shall indemnify Aruba and its officers, directors, agents, and
employees from all damages, settlements, attorneys’ fees and expenses related to
any claim by its End Users that arises from or is in any way related to any
misrepresentations, warranties (except to the extent such warranties are
provided by Arbua), or negligent acts or omissions by Distributor.

11. GENERAL

11.1 Assignment. Neither this Agreement nor any rights under this Agreement
shall be assigned or otherwise transferred by either party without the prior
written consent of the other party. Notwithstanding the foregoing, either party
shall have the right to assign all or part of this Agreement without the other
party’s approval in the event of a merger, acquisition or reorganization of all
or substantially all of its assets, provided that neither party shall have the
right to assign all or party of this Agreement to a direct competitor of the
other party. This Agreement shall bind and insure to the benefit of the
successors and permitted assigns of the Parties.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  14



--------------------------------------------------------------------------------

11.2 Notices. Any notice, report, approval or consent required or permitted
hereunder shall be in writing and in the English language. Any notices required
or permitted to be given to either Party hereunder shall be deemed properly
given when delivered by certified or registered mail (return receipt requested),
hand delivery, or overnight delivery with signature proof of delivery, such as
Federal Express, and directed to such Party at the address appearing in the
first paragraph of this Agreement, to the attention of the General Counsel.

11.3 Severability and Headings. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid under any applicable statute, rule
or law, the Parties agree that such invalidity shall not affect the validity of
the remaining provisions of this Agreement, and further agree to substitute for
the invalid provision a valid provision which most closely approximates the
intent and economic effect of the invalid provision. Headings used in this
Agreement are provided for convenience only, and shall not in any way affect the
meaning or interpretation hereof.

11.4 Waiver. No waiver of any right by either Party under this Agreement shall
be of any effect unless such waiver is expressed, in writing and signed by the
waiving Party. Any purported waiver not consistent with the foregoing shall be
void.

11.5 Force Majeure. Each party’s failure to perform its obligations hereunder,
shall be excused to the extent and for the period such performance is prevented
by fire, flood, earthquake, acts of God, shortages of supplies, explosion,
casualty of war, labor dispute, inability to obtain delivery of parts, failure
of supplies of electrical power, violence, any governmental law, order,
regulation or ordinance, or any other act or condition beyond the reasonable
control of Aruba. In such case, the affected party shall (a) give prompt,
written notice to the other party, (b) use its reasonable commercial efforts to
correct promptly such failure or delay in performance, and (c) shall resume
performance promptly once the foregoing condition has abated.

11.6 Relationship of the Parties. The Parties understand and agree that their
relationship hereunder is one of contract and that they are not and shall not be
construed as partners, joint ventures, or agent and principal. In no event shall
either Party be authorized to act for or on behalf of the other Party.

11.7 Survival. In the event of the expiration or termination of this Agreement,
the provisions of Section 1 (“Definitions”), Subsection 2.4 (“Effect of
Termination”), Section 4 (“Confidentiality”), Subsection 5.7 (“Payment Terms”),
Section 6 (“Limited Warranty; Disclaimer”), Section 8 (“Limitation of
Liability”), Section 9 (“Intellectual Property”), Section 10
(“Indemnification”), and Section 11 (“General”) shall survive and shall continue
to bind the Parties.

11.8 English Language. This Agreement is in the English language only, which
language shall be controlling in all respects. Any versions of this Agreement in
any other language will be for accommodation only and will not be binding on
either party. All communications and documentation for the products to be
furnished under this Agreement shall be in the English language.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  15



--------------------------------------------------------------------------------

11.9 Choice of Law; Jurisdiction; Arbitration. This Agreement is made under and
will be governed by and construed in accordance with the laws of the State of
California, without applying conflicts of law rules, and specifically excluding
from application the United Nations Convention on Contracts for the
International Sale of Goods. Any dispute arising from or relating to the subject
matter of this Agreement that cannot be resolved thereby within a period of
thirty (30) days after written notice of a dispute has been given by one party
hereunder to the other (the last day of such thirty (30) day period being herein
referred to as the “Arbitration Date”), shall be finally settled by arbitration
in San Francisco, California, using the English language in accordance with the
Arbitration Rules and Procedures of JAMS/Endispute (“JAMS”) then in effect, by
an arbitrator with substantial experience in resolving complex commercial
contract disputes, who will be chosen from the appropriate list of JAMS
arbitrators. If the parties cannot agree upon the identity of an arbitrator
within fifteen (15) days following the Arbitration Date, then an arbitrator
shall be selected on an expedited basis in accordance with the Arbitration Rules
and Procedures of JAMS. Any arbitrator so selected shall have substantial
experience in the networking industry. The arbitrator shall have the authority
to grant specific performance and to allocate between the parties the costs of
arbitration (including service fees, arbitrator fees and all other fees related
to the arbitration) in such equitable manner as the arbitrator may determine.
The prevailing party in the arbitration shall be entitled to receive
reimbursement of its reasonable expenses (including reasonable attorneys’ fees,
expert witness fees and all other expenses) incurred in connection therewith.
Judgment upon the award so rendered may be entered in a court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be. Notwithstanding the
foregoing, each party shall have the right to institute an action in a court of
proper jurisdiction for preliminary injunctive relief pending a final decision
by the arbitrator, provided that a permanent injunction and damages shall only
be awarded by the arbitrator. For all purposes of this Section 11.9, the parties
consent to exclusive jurisdiction and venue in the United States Federal Courts
located in the Northern District of California. Nothing in this Section 11.9
shall prevent either party from commencing action in any other court in order to
enforce its rights in intellectual property or proprietary or confidential
information.

11.10 Amendment. This Agreement may be amended only in writing, signed by both
Parties. Any purported oral modification hereof shall be void.

11.11 Entire Agreement. This Agreement, including all Exhibits (including,
without limitation, any terms, conditions and limitation referenced in such
Exhibits as being incorporated into this Agreement), is the entire agreement
between the Parties with respect to this subject matter, and supersedes all
prior and contemporaneous discussions, communications and agreements, written or
oral, with respect thereto and subject to section 8.1 each party confirms that
it has not been induced to enter into this Agreement as a result of any
representation or statement which is not set out herein. This Agreement may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which together shall constitute one and the same instrument. Once
signed, any reproduction of this Agreement made by reliable means (e.g.,
photocopy, facsimile) is considered an original. This Agreement may be changed
only by a written document signed by authorized representatives of Aruba and
Distributor.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  16



--------------------------------------------------------------------------------

11.12 Government Restricted Rights. Distributor acknowledges and shall state in
every agreement under which its Resellers which are agencies, departments or
entities of the United States Government (“Government”) obtain rights to use the
Products, that (i) use, reproduction, release, modification or disclosure of
such Products, or any part thereof, including technical data, is restricted in
accordance with Federal Acquisition Regulation (“FAR”) 12.212 for civilian
agencies and Defense Federal Acquisition Regulation Supplement (“DFARS”)
227.7202 for military agencies, (ii) such Products are commercial products,
which were developed at private expense, and (iii) use of such Products by any
Government agency, department or other agency of the Government is further
restricted as set forth in this Agreement.

11.12 Third parties. No part of this Agreement may be enforced by any person or
entity which is not a party to it.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ARUBA NETWORKS, INC.    SYNNEX Corporation By: /s/ Alexa King    By: /s/ Daniel
T. Brennan Name: Alexa King    Name: Daniel T. Brennan Title: General Counsel   
Title: Corporate Counsel Date: 9/29/2011    Date: 9/23/2011

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  17



--------------------------------------------------------------------------------

EXHIBIT A

DISTRIBUTOR

(BUSINESS TERMS)

TERRITORY

US & Canada, other territories solely upon Aruba’s advance prior written consent

PRODUCT & SERVICES PRICE LIST

Distributor shall have the right to sell the Products on the North America Aruba
Price List (“Price List”) posted on the Aruba Partner Web Site at
https://partners.arubanetworks.com/

ANNUAL PURCHASE TARGET

[***]

PRODUCT & SERVICES PRICING/DISCOUNTS

[***]

DISTRIBUTOR PERSONNEL TRAINING

Sales/Presales Training

Sales Professionals and System Engineers are required to be able to develop
Aruba leads, qualify, present, demo and quote potential customers. Such
personnel shall complete Supplier’s Sales Specialist training and qualification.
Supplier shall provide Distributor one time instructor-led sales training at a
Distributor designated training location prior to launch of partnership. Online
training resources will also be provided by Supplier. Supplier may provide
additional instructor-led sales training related to the introduction of new
products or programs, or at any time as mutually agreed by Supplier and
Distributor.

Technical Training

Supplier will require a minimum of three (3) Distributor Engineers be trained
and achieve Aruba Certified Mobility Associate (ACMA) certification within the
first ninety (90) days from the Effective Date to provide pre-sales technical
support Resellers and Aruba Authorized Partners. At least one engineer must
complete additional training and pass the Aruba Certified Mobility Professional
(ACMP) written exam within 6 months of the Effective Date.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  18



--------------------------------------------------------------------------------

Supplier will provide seats [***] for these three (3) engineers to complete
necessary training at Supplier-offered public training courses. Distributor will
be responsible for certification expenses (testing fees, travel and expenses)
for the ACMP exam. The ACMA exam is available online at no charge. Additional
technical training courses and certification exams will be provided to
Distributor at [***]% off List Price.

In the event that one of the Aruba-certified engineers is no longer employed or
available to perform its duties, Distributor will put in place a new engineer to
meet Supplier certification requirements.

If the parties mutually agree that Distributor will provide Distributor-branded
support offerings, additional technical certification requirements may apply and
will be addressed by the parties in writing.

DEMONSTRATION CAPABILITIES

Distributor is responsible for establishing a fully functional Demo capability,
containing Products reasonably specified by Supplier, within sixty (60) days
after the Effective Date of this Agreement. Aruba from time to time will modify
the items required to be contained in the Distributor Demo equipment, and
Distributor shall be responsible for updating Demo equipment to meet such
requirements within sixty (60) days after Aruba notifies Distributor of a
requirements modification.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ARUBA DISTRIBUTOR AGREEMENT  

REV061511 (STOCKING)

  ARUBA CONFIDENTIAL

Contract Number: SPA0811-00074954

  19